Case 3:19-mj-00563-I\/|DI\/| Document 3 Filed 03/22/19 Page 1 of 2

AO 93 (Rev. 12J09) Search and Seizure Warra.nt

UNITED STATES DISTRICT COURT

for the
District of Puerto cho
In the Matter of the Search of )
(Briej?y describe the property to be searched )
or identify the person by name and address) ) Case NO_ 19- 50 6 (1""\
One (1) ZTE brand, Black in Co|or, Nlode| N81SS, )
Serial Number 320476023156, ME|D DEC: 268 435 466 )
600 107 604 )

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Judlcial District of Puerto Rico

 

(ideniijj) the person or describe the property to be searched and give its location).
One (1) ZTE brand, Black' m Co|or, Nlode| NS‘lBS, Serial Number 320476023‘156, NlE|D DEC: 268 435 466 600 107
604

The person or property to be searched, described above, is believed to conceal (idenrijj) the person or describe she
property to be seizecD'
See Attachment A and B, Affidavit incorporated and made part of this App|ication for Search
Warrant by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or

property
3/9'! llq

YOU ARE COMIVIANDED to execute this warrant on or before

 

(not to exceed 14 days)

El in the daytime 6:00 a.m. to 10 p.m. |:I at any time in the day or night as l find reasonable cause has been
established

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or horn whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
on duty

(name)

ij l find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
SEal'Ched OI‘ S€iZ€d ('check the appropriate box) l:l fOI` days (not to exceed 30)

|'_'l until, the facts justifying, the lat specific date of

Date and time issued: 03/13)'2019 //% /’M<//'/__
f

s Wl.
‘.`§»\ -‘\ Hd`[u uaw
City and state: San Juan, Puerto Rico Marshal D. lV| n, U.S. Magistrate Judge
n __.; j 1 P);imed ndme?a:ddin$le

*“"' `. ¢`,_.\\:
roe - '

Case 3:19-mj-00563-I\/|DI\/| Document 3 Filed 03/22/19 Page 2 of 2

AO 93 (Rev. 12/09) Searcii and Sei:ure Warram (Page 2)

 

 

 

 

Return
Case No. : Date and time warrant executed.' Copy of warrant and inventory left with:
19-5’63(/") 03/13/21)1? ‘f-'OJ_¢».\ TFO /He>m-mle/ l ira dev

 

Inventory made in the presence of:

 

Inventory ofthe property taken and name of any person(s) seized.‘

@~€(') 253 brand , Bl¢»/c .'a eO/e///rml£] /i/e/e§ ,s/»v ?>ZOWOZB)S'£

 

 

Certification

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge

Da¢e.- Q§/L/; gzoii n //’%7?//»€`.

/ . .
Execuicng officer 's signature

LU\E 69 /W¢/Ae-¢ ${c,q /A;/(¢_l:[}[:

Frintea' name and tiile

 

 

